            Case 13-18735-mkn                 Doc 279-1        Entered 03/04/19  14:45:54
                                                                             To complete         Page
                                                                                         form, check     1 offields"
                                                                                                     "Highlight 4 above or position
                                                                                  cursor in fields to insert text.


NVB 7005 (Rev. 1/11)

                                                                                                       March 4, 2019
                                                                                           E-filed on: _________________




                                              UNITED STATES BANKRUPTCY COURT
                                                          DISTRICT OF NEVADA


                In re:
                 SIX STAR CLEANING AND CARPET                                 Case No.: BK-S 13-18735-MKN
                 SERVICES, INC.,
                                                                              Chapter 7
                                        Debtor(s),
                _____________________________________
                                                                              Adversary No.: __________

                                                      Plaintiff,
                vs.                                                           Hearing Date: April 4, 2019
                                                                              Time: 11:00 a.m.

                                                      Defendant.




                                                   CERTIFICATE OF SERVICE
                       Do not use th is form to p rove service of a summ ons an d com plaint. To prov e service o f a summ ons
                        and com plaint use the certificate in the court form en titled “Adversary - Summon s and No tice of
                        Scheduling C onference in an A dversary P roceeding.”




                     March 4, 2019 (date) I served the following document(s) (specify):
              1. On ____________

                  OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSES FOR ARBITRATOR,
                  NUNC PRO TUNC


                                                                          1
Case 13-18735-mkn         Doc 279-1         Entered 03/04/19 14:45:54               Page 2 of 4



2. I served the above-named document(s) by the following means to the persons as listed
below:
       (Check all that apply)
     a. ECF System (You must attach the “No tice of Electron ic Filing”, or list all person s and a ddresses
           and attach add itional paper if necessary)

         See attached




    b. United States mail, postage fully prepaid
               (List person s and a ddresses. Attach additional paper if necessary)

         See attached




    c. Personal Service (List person s and a ddresses.      Attach additional paper if necessary)

              I personally delivered the document(s) to the p ersons at these addresses:




             For a party represented by an attorney, delivery was made by handing the document(s) to the
             attorney or by leaving the documents(s) at the attorney’s office with a clerk or other person in
             charge, or if no one is in charge by leaving the documents(s) in a conspicuous place in the office.


             For a party, delivery was made by handing the document(s) to the party or by leaving the
             document(s)at the person’s dwelling house or usual place of abode with someone of suitable
             age and discretion resid ing there.




                                                        2
Case 13-18735-mkn          Doc 279-1         Entered 03/04/19 14:45:54                 Page 3 of 4



     d. By direct email (as opposed to through the ECF System)
                 (List person s and em ail addre sses. Attach a dditiona l paper if ne cessary)

             Based upon the written agreement of the parties to accept service by email or a court order, I
             caused the do cument(s) to be sent to the p erson s at the em ail add resses listed below. I did not
             receive, within a reasonable time after the transmission, any electronic message or other
             indication that the transmission was unsuccessful.




     e. By fax transmission        (List person s and fa x num bers. Attach a dditiona l paper if ne cessary)

             Based upon the written agreement of the p arties to accep t service by fax transmissio n or a court
             order, I faxed the do cument(s) to the p ersons at the fax numbers listed below . No erro r was
             reported by the fax machine that I used . A copy of the record of the fax transmission is attached.




     f. By messenger      (List person s and a ddresses. Attach a dditiona l paper if ne cessary)

             I served the document(s) by placing them in an envelope or package addressed to the
             person s at the ad dresses listed b elow and p rovid ing them to a messeng er for service.
             (A declaratio n by the m essen ger m ust be attached to this C ertificate of Service).




   I declare under penalty of perjury that the foregoing is true and correct.

Signed on (date): March 4, 2019
                  _______________


Stephanie Mizuhara
______________________________                                   /s/ Stephanie Mizuhara
                                                               + ___________________________
(NAME OF DECLARANT)                                                (SIGNATURE OF DECLARANT)




                                                         3

               Print Form                 Save Form                 Clear Form
       Case 13-18735-mkn      Doc 279-1   Entered 03/04/19 14:45:54   Page 4 of 4


                                    SERVICE LIST

Electronic Mail Notice List
   •   JACOB L. HOUMAND jhoumand@houmandlaw.com, kortiz@houmandlaw.com;
       2082209420@filings.docketbird.com
   •   ZACHARIAH LARSON carita@lzklegal.com, mzirzow@lzklegal.com;
       carey@lzklegal.com;trish@lzklegal.com;sara@lzklegal.com
   •   BRYCE C. LOVELAND bcloveland@bhfs.com, edavis@bhfs.com; chumes@bhfs.com
   •   VICTORIA L NELSON vnelson@nelsonhoumand.com,
       jhoumand@nelsonhoumand.com; kortiz@nelsonhoumand.com
   •   KYLE J. ORTIZ kortiz@houmandlaw.com, jhoumand@houmandlaw.com;
       2082209420@filings.docketbird.com
   •   LENARD E. SCHWARTZER trustee@s-mlaw.com, lbenson@s-mlaw.com;
       nv17@ecfcbis.com;les@trustesolutions.net
   •   MICHAEL A URBAN urban@luch.com, efiling@theurbanlawfirm.com;
       smcdonald@theurbanlawfirm.com;nring@theurbanlawfirm.com;vhernquist@theurbanlawfi
       rm.com;kopenbrier@theurbanlawfirm.com;adenni@theurbanlawfirm.com
   •   DAN M. WINDER winderdandocket@aol.com,
       hamilton.moore@attorneydanwinder.com
   •   MATTHEW C. ZIRZOW mzirzow@lzklegal.com, carey@lzklegal.com;
       trish@lzklegal.com; sara@lzklegal.com; carita@lzklegal.com

Manual Notice List
          YVETTE CHEVALIER
          LAW OFFICES OF YVETTE CHEVALIER, PLLC
          6750 BOULDER HIGHWAY
          LAS VEGAS, NV 89122
          ROSEMARY PHILLIPS
          10031 PARNASSIA CT
          LAS VEGAS, NV 89178
          NATHAN R RING
          THE URBAN LAW FIRM
          4270 S. DECATUR BLVD
          SUITE A-9
          LAS VEGAS, NV 89103
          KENNETH A SELTZER
          17 CANDLEWYCK DRIVE
          HENDERSON, NV 89052
          U.S. TRUSTEE - LV - 7
          300 LAS VEGAS BLVD., SO.
          SUITE 4300
          LAS VEGAS, NV 89101
